Citation Nr: 1042809	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
right rotator cuff with degenerative joint disease of the 
acromioclavicular (AC) joint.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 2008.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, granted service connection for right rotator 
cuff with degenerative joint disease of the acromioclavicular 
(AC) joint and assigned a 10 percent rating, effective May 1, 
2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record demonstrates 
that the Veteran's service-connected right rotator cuff with 
degenerative joint disease of the acromioclavicular (AC) joint is 
manifested by complaints of pain and some limitation of movement, 
but is not shown to have limitation of motion at the shoulder 
level, nor is there an ankylosis or impairment of the humerus, 
clavicle, or scapula.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for 
right rotator cuff with degenerative joint disease of the 
acromioclavicular (AC) joint have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes (DC's) 
5024, 5099 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  In 
this case, the Veteran was provided a VCAA letter in March 2008 
which informed him of the evidence necessary to substantiate a 
claim for service connection.  Courts have held that once service 
connection is granted and the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, private 
treatment records from May 2006 to August 2009, and VA outpatient 
treatment records dated May 2008.  The Veteran was provided a VA 
examination in connection with his claim.  The VA examiner 
reviewed the Veteran's claims file, noted his medical history, 
and recorded pertinent examination findings.  All obtainable 
evidence identified by the Veteran relative to the claim has been 
obtained and associated with the claims file.  The Veteran has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  The Board concludes that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

The Veteran contends that his service-connected right shoulder 
disability warrants a higher disability rating.  In his May 2009 
substantive appeal, the Veteran explained that he suffers extreme 
pain when moving his right arm as well as periodic episodes of 
incapacitating exacerbations.  He asserts that a 20 percent 
disability rating is warranted for his service-connected 
disability.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Where, as in this case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for his service-connected right 
shoulder disability pursuant to 38 C.F.R. § 4.71a, DC's 5099-5024 
(2010).  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  
DC 5099 is used to identify musculoskeletal system disabilities 
that are not specifically listed in the schedule, but are rated 
by analogy to similar disabilities under the schedule.  See 38 
C.F.R. §§ 4.20, 4.27.  Under DC 5024 for tenosynovitis, it 
provides that the disease will be rated on limitation of motion 
of the affected part, as degenerative arthritis. 

DC 5201, in turn, governs limitation of motion of the arm.  
Limitation of motion of the arm is rated under 38 C.F.R. § 4.71a, 
DC 5201.  A 20 percent rating is warranted when motion of either 
arm is limited to shoulder level, a 30 percent rating when major 
arm motion is limited to midway between the side and shoulder 
level, and a 40 percent rating when major arm motion is limited 
to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2010).  

In rating musculoskeletal disabilities of the extremities, a 
distinction is made between major (dominant) and minor 
extremities.  As the Veteran is right-handed, his right shoulder 
is the major extremity.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 90 
degrees, and internal rotation from 0 degrees to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2010).  

In May 2008, the Veteran was afforded a VA examination for his 
service-connected right shoulder disability.  He reported 
localized pain in his AC joint and indicated that any activity 
performed above shoulder level will aggravate his right shoulder.  
Upon physical examination of the Veteran, the VA examiner noted 
significant tenderness at the AC joint, along with palpable bony 
hypertrophy.  There was significant tenderness over the biceps 
tendon at the bicipital groove.  Range of motion testing was 
forward extension to 175 degrees, abduction to 180 degrees, 
internal rotation to 85 degrees, and external rotation to 85 
degrees.  Testing also revealed a negative Neer-Hawkins sign, 
negative impingement sign, negative sulcus sign, and negative 
anterior posterior shift.  The VA examiner indicated that there 
was no pain, fatigue, or incoordination with repetitive motion, 
and he has 5/5 strength in all muscle groups about the upper 
extremity, to include the right rotator cuff.  X-rays of the 
right shoulder showed no evidence of acute fracture or 
dislocation, but the AC joint appeared mildly narrowed with two 
small granuloma in the right midlung.  The VA examiner also 
reviewed an in-service Magnetic Resonance Image (MRI) scan.  He 
indicated that the MRI revealed tendinopathy, tendonitis in the 
rotator cuff, degenerative joint changes in the AC joint, and 
some increased signal in the biceps tendon at the bicipital 
groove, which is consistent with some biceps tendonitis.  

Private treatment records reflect continuing complaints and 
treatment for his service-connected right shoulder disability.  
Beginning in October 2007, the Veteran visited his private 
physician with complaints of shoulder pain.  Physical examination 
of the Veteran revealed grossly normal tone and muscle strength 
with full, painless, range of motion of all major muscle groups 
and joints.  There was no laxity, subluxation of any joints, 
masses, effusions, misalignment, crepitus, or tenderness in the 
major joints.  The Veteran was assessed with shoulder pain, and 
it was noted that a radiologic examination would be ordered for 
the shoulder.  The Veteran returned to his private physician 
later in October 2007 with more complaints of right shoulder 
pain.  He indicated that the location of the pain is deep and 
radiates to the right arm.  He further added that he cannot lay 
on his right shoulder without it hurting and also has experienced 
sharp chest pains that last several minutes while resting.  It 
was specifically noted that the pain initially started 
approximately one month ago after trying to adjust a trailer 
hitch.  He was prescribed Naproxen for the pain, but admitted to 
experiencing no relief from pain with the medication.  Shoulder 
examination testing reflected normal skin, soft tissue and bony 
appearance, without gross edema or evidence of an acute injury.  
There was no warmth, crepitus, palpable loose body or masses.  
Sensation was intact to light touch and pain, brisk bilateral 
brachial pulse, and 2/4 biceps and triceps deep tendon reflexes.  
Range of motion testing was reported as being painful, with the 
right shoulder with external rotation and extreme extension.  
There was also tenderness along the anterior joint line in the 
subacromial area.  Muscular strength was 5/5.  The Veteran was 
diagnosed with right shoulder pain and given an anterior shoulder 
injection of Triamcinalone, Lidocaine, and Bivucaine.  The 
Veteran's right shoulder pain continued in December 2007, and an 
MRI was taken of the right shoulder in January 2008.  According 
to the January 2008 MRI report, there was tendonitis/tendinopathy 
involving the supraspinatus tendon without tear identified and 
degenerative changes involving the AC joint.  Finally, in April 
2008, the Veteran returned to his private physician with right 
shoulder pain.  There was noted right shoulder pain upon range of 
motion testing, and the physician assessed the Veteran with 
degenerative arthritis of the right shoulder.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial rating greater than 10 percent 
for right rotator cuff with degenerative joint disease of the AC 
joint.  There is no medical evidence showing that the Veteran's 
service-connected right shoulder disability is productive of 
limitation of motion of the arm at the shoulder level, or midway 
between the side and shoulder, and thus, he is not entitled to a 
rating higher than 10 percent under DC 5201.  The Board notes 
that the VA outpatient treatment records associated with the 
claims file contain no complaints or treatment for his service-
connected right shoulder disability.  As noted above, a 10 
percent already has been assigned based on limitation of motion 
of the arm.  See 38 C.F.R. § 4.71a, DC 5201.  For the Veteran to 
be entitled to a 20 percent rating, at a minimum, the evidence 
would have to show limitation of motion of the arm at shoulder 
level, which is essentially 90 degrees of abduction.  The medical 
evidence of record fails to show that the range of motion of the 
Veteran's right arm is limited to shoulder level.  As previously 
mentioned, the May 2008 VA examination report notes forward 
extension to 175 degrees, abduction to180 degrees, internal 
rotation to 85 degrees, and external rotation to 85 degrees.  As 
such, the Veteran fails to meet the criteria for a schedular 
rating in excess of 10 percent for his right shoulder disability 
under DC 5201.  

The Board has considered whether, due to additional limitation of 
motion due to pain, swelling, weakness, or excess fatigability, 
the Veteran's disability picture most nearly approximates the 
next-higher 20 percent rating under DC 5201.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the Board notes the Veteran's continuing 
complaints of painful motion of his right shoulder.  The May 2008 
VA examiner concluded, however, that the Veteran's range of 
motion was not limited by pain, fatigue, or incoordination.  
Thus, the Board finds that any functional impact of pain 
associated with the Veteran's service-connected right shoulder 
disability already has been contemplated in the 10 percent rating 
currently assigned.  

The Board recognizes that the Veteran was diagnosed with 
degenerative arthritis of the right shoulder as noted in a 
January 2008 private MRI report.  The Rating Schedule provides 
that the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions listed 
under DC's 5013 to 5024, inclusive.  Additionally, and in any 
event, the record is devoid of the involvement of 2 or more major 
joints or 2 or more minor joints with incapacitating 
exacerbations.  Although the Veteran contends he endures periodic 
episodes of incapacitating exacerbations, none of the records 
reflect incapacitating episodes.  As such, consideration in this 
regard is not warranted.  See 38 C.F.R. § 4.71a, DC 5003.  

The Board also has considered evaluating the Veteran's right 
shoulder disability under all other potentially appropriate DC's.  
In this case, the Veteran's right shoulder does not have 
ankylosis as the Veteran demonstrated movement of his right 
shoulder in all planes of excursion during the May 2008 VA 
examination.  The record is devoid of any impairment of the 
humerus, clavicle, or scapula.  Thus, DC's 5200, 5202, and 5203 
are not for application in this case and do not provide a higher 
evaluation for the Veteran's service-connected right shoulder 
disability.  See 38 C.F.R. § 4.71a, DC's 5200, 5202, 5203 (2010).

The objective medical evidence of record does not show that the 
Veteran warrants a higher disability evaluation.  Therefore, the 
Board finds no basis upon which to predicate assignment of 
"staged" ratings.  

Consideration has been given to whether the schedular evaluation 
is inadequate, requiring that the RO refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. 
Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of 
an extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be addressed 
either when raised by the Veteran or reasonably raised by the 
record).  An extraschedular evaluation is for consideration where 
a service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this case, the schedular evaluation is not inadequate.  The 
Veteran has not required frequent hospitalization due to his 
right shoulder disability.  Moreover, marked interference with 
employment has not been shown.  In the absence of any additional 
factors, the RO's failure to consider or to refer this issue for 
consideration of an extraschedular rating was not prejudicial.  

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  The Veteran is 
competent to describe symptoms such as pain, associated with his 
right shoulder disability.  As a lay person, however, he is not 
competent to describe medical disorders such as right rotator 
cuff with degenerative joint disease of the AC joint which 
require medical expertise to diagnose.  The clinical findings 
establish that the preponderance of the evidence is against an 
increased rating for the Veteran's service-connected right 
rotator cuff with degenerative joint disease of the 
acromioclavicular (AC) joint.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for 
right rotator cuff with degenerative joint disease of the 
acromioclavicular (AC) joint is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


